Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2021 has been entered.
Claims 5, 7-8 and 14-19 are being examined on their merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 May 2021 is acknowledged and considered.
Allowable Subject Matter
Claims 5, 7-8 and 14-19 (as per the examiner’s amendment of 28 September 2018) are allowed for reasons stated in the notice of allowance of 28 September 2018, which are reproduced below.
The following is an examiner’s statement of reasons for allowance:
Funasaka et al. (US 2014/0235614, published 21 August 2014, cited in IDS) and Shibata (WO 2014/007369, published 9 January 2014, cited in IDS, US 2015/0191791 as English language equivalent) describe the closest prior art, namely:
50 = 4.5 nM against FGFR2 (Table 13, page 107)) useful to treat stomach cancer, non-small cell lung cancer [19], bladder cancer, endometrial cancer [20]; and
Shibata discloses administering (claims 1-3, 7, 9, 10) an FGFR2 kinase inhibitor to a patient suffering from biliary duct cancer (claim 3), wherein said patient has a gene FGFR2-BICC1 or FGFR2-AHCYL1 that encodes FGFR2-fusion proteins.
The combined teachings of Funasaka and Shibata are not anticipatory nor do they render obvious a method of the instant application due to the following reason: 
Applicant has clearly shown, in a side-by-side comparison, that the instant compound 5-((2-(4-(1-(2- hydroxyethyl)piperidin-4-yl)benzamide)pyridin-4-yl)oxy)-6-(2-methoxyethoxy)-N-methyl-1H- indole-1-carboxamide (E7090) has significantly greater anti-proliferation properties compared to BGJ398 and PD 173074 (FGFR2 inhibitors disclosed by Shibata), in cells transfected with one of five different FGFR2 fusion genes associated with bile duct cancer, namely FGFR2-AHCYL1, FGFR2-BICC1 type1, FGFR2-BICC1 type 2, FGFR2-TXLNA and FGFR2-KCTD1. 
Such an improvement in the anti-proliferation activity with the instant compound is noteworthy and unexpected.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627